Name: Commission Regulation (EEC) No 2399/81 of 20 August 1981 amending Regulation (EEC) No 427/81 authorizing Greece to suspend the entire customs duties applicable on imports of beef and veal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 8 . 81 Official Journal of the European Communities No L 235/ 15 COMMISSION REGULATION (EEC) No 2399/81 of 20 August 1981 amending Regulation (EEC) No 427/81 authorizing Greece to suspend the entire customs duties applicable on imports of beef and veal products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (a ) thereof, Whereas Commission Regulation (EEC) No 427/81 (') authorized Greece to suspend the entire customs duties applicable on beef and veal products from other Member States until 31 August 1981 ; whereas the situ ­ ation on the beef and veal market in Greece is still one of heavy demand and high prices ; whereas, in consequence , the authorization which was initially limited to 31 August 1981 should be extended until 31 March 1982 ; In Article 1 of Regulation (EEC) No 427/81 '31 August 1981 ' is hereby replaced by '31 March 1982'. Article 2 This Regulation shall enter into force on 1 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 August 1981 . For the Commission Poul DALSAGER Member of the Commission (!) Oj No L 47, 20 . 2 . 1981 , p . 20 .